Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to an application filed 5/15/2020 claiming foreign priority to CN201910472989.9 filed 5/31/2019.

As filed, claims 1-20 are pending.

Election/Restrictions
Applicant’s election without traverse of Group I – Claims 1-15 in the reply filed on 7/11/2022 is acknowledged.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/11/2022.

Regarding the election of species requirement, the Examiner finds Applicant’s response filed 7/11/2022 to be non-compliant.  However, since the Markush-type claim 1 is determined to be free of prior art, the election of species requirement is hereby withdrawn.



Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

a)	Regarding claims 1, 3-6, and 11-14, the claims recites the phrase, “compound comprising”, wherein the transitional phrase, “comprising” is an open-ended language and therefore include additional subject matter that is not described in the instant specification and is not particularly pointed out or distinctly claimed. The identity of the additional atoms or groups is unknown and how to determine the identity of the additional atoms or groups is not pointed out or distinctly claimed.
            The term, “compound”, contradicts the open language "comprises."  A "compound" is defined as a substance whose molecules consist of unlike elements and whose constituents cannot be separated by physical means (see Grant & Hackh's Chemical Dictionary (5th Ed. 1987) at page 148).  By contrast, a composition is defined as elements or compounds forming a material or produced from it by analysis.  Id.  In other words, a compound is a molecule with more than one element, and a composition is a mixture of two or more compounds or molecules.
The transitional term "comprising" is synonymous with "including", "containing", and "characterized by".  "Comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).
Thus, a “compound" is singular and requires a definite chemical formula, and the open-ended term "comprises" does not exclude unrecited elements.  Furthermore, “comprising”, used in conjunction with “compound” fails to articular exactly what subject matter is excluded from the claim scope of compounds, thereby rendering the scope of claims 1, 3-6, and 11-14 indefinite.  

b)	Regarding claims 2, 7-10, and 15, these claims are directly or indirectly dependent of claim 1, and they failed to correct the indefiniteness issue in claim 1, which rendered these claims indefinite.
Conclusion
Claims 1-15 are rejected.
Claims 16-20 are withdrawn.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626